ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claim 16, the cancellation of claims 1-15, 17, 22, 30, and 35, and the addition of new claims 40-47 in the response filed 4/13/21 is acknowledged.
Claims 16 and 40-47 are now pending in the application and are examined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The specification has been amended as follows:
p. 7, line 16, after “as can be seen in FIGS. 2 and 3”, insert --The head band may also be stretched during use.--

Authorization for the examiner’s amendment below was given in an interview with Nicole Ressue on 7/22/21.
The claims have been amended as follows: 
Claim 16 (Currently Amended by Examiner): A method of adjusting a surgical face mask comprising the steps of: 
- providing [[a]]the surgical face mask comprising: 
- a mask portion that covers a nose and mouth of a user; and 
- two ear loops, each of said ear loops located opposite of each other on opposite sides of said mask portion; 
 at each terminal end of said strap; 
- looping said strap through each of said two ear loops of said surgical face mask; 
- directly connecting said connectors to each other , creating a looped  head band through said two ear loops of said surgical face mask; 
- placing said surgical face mask on a face of said user and over said nose and mouth of said user; 
- pulling said looped head band over a head of said user; 
- avoiding placing said ear loops around each ear of said user by situating each ear loop in a position anterior to each respective ear on a corresponding cheek; 
- placing said looped head band around a back of said head of said user; and 
- securing said surgical face mask to said user's face;
- removing the mask portion from the nose and mouth and removing the ear loops from their positions anterior to the ears on the cheeks to hang the surgical face mask with the head band around the user’s neck.
Claim 40 (Currently Amended by Examiner): The method of adjusting [[a]]the surgical face mask as described in claim 16 and further comprising a step of stretching said head band.
Claim 41 (Currently Amended by Examiner): The method of adjusting [[a]]the surgical face mask as described in claim 16 wherein said strap is made of a material selected from a group  comprising static filaments, elastic fibers,  neoprene, and silicone.
Claim 42 (Currently Cancelled by Examiner)
Claim 43 (Currently Amended by Examiner): The method of adjusting [[a]]the surgical face mask as described in claim 16 wherein said two connectors are chosen from a  a hook and loop fastener, glue, a welded joint, an adhesive, a button, and a snap.
Claim 44 (Currently Amended by Examiner): The method of adjusting [[a]]the surgical face mask as described in claim 16 wherein said two connectors are made of a material chosen from plastic, metal, silicone, fabric, rubber, metal coated in silicone, metal coated in rubber, metal coated in fabric, and malleable material.
Claim 45 (Currently Cancelled by Examiner)
Claim 46 (Currently Cancelled by Examiner)
Claim 47 (Currently Amended by Examiner): The method of adjusting [[a]]the surgical face mask as described in claim 16 and further comprising a step of reusing said head band with a new surgical face mask.

Reasons for Allowance
Claims 16, 40, 41, 43, 44, and 47 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 16, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a method of adjusting a surgical face mask comprising the steps of: 
- providing the surgical face mask comprising: 
- a mask portion that covers a nose and mouth of a user; and 
- two ear loops, each of said ear loops located opposite of each other on opposite sides of said mask portion; 
- providing a head band comprising a strap and two connectors, each connector located at each terminal end of said strap; 
- looping said strap through each of said two ear loops of said surgical face mask; 

- placing said surgical face mask on a face of said user and over said nose and mouth of said user; 
- avoiding placing said ear loops around each ear of said user by situating each ear loop in a position anterior to each respective ear on a corresponding cheek; 
- securing said surgical face mask to said user's face;
- removing the mask portion from the nose and mouth and removing the ear loops from their positions anterior to the ears on the cheeks to hang the surgical face mask with the head band around the user’s neck, in combination with all other features recited in the claim. The closest prior art to date is Kitamura WO 2016/047579 A1, which features various embodiments of a mask with ear loops worn on the cheeks and a head band for wrapping around the head (see figs. 4, 9, 14, and 15). However, Kitamura does not disclose the step of removing the mask portion from the nose and mouth and removing the ear loops from their positions anterior to the ears on the cheeks to hang the surgical face mask with the head band around the user’s neck. Furthermore, Kitamura does not disclose a head band comprising a strap and two connectors, each connector located at each terminal end of said strap; looping said strap through each of said two ear loops of said surgical face mask; directly connecting said connectors to each other, creating a looped head band through said two ear loops of said surgical face mask (none of Kitamura’s embodiments feature a head band with a strap and connectors at each terminal end that directly connect to each other with the strap looped through the ear loops). Furthermore, while Seppala et al. US 5,237,986 teaches hanging a mask with a strap around the neck (fig. 6), claim 16 currently requires removing the mask portion from the nose and mouth and removing the ear loops from their positions anterior to the ears on the cheeks to hang the surgical face mask with the head band around the user’s neck. Thus, because this step requires the direct flow of action between 1. removing the mask portion from the face and the ear loops from their .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE J LEE/Examiner, Art Unit 3786